Defendants have appealed from a judgment in plaintiff’s favor in the sum of $3,597.22 and from an order denying their motion for a new trial. The action was brought to recover damages for personal injuries and for damages to an automobile. Plaintiff’s car collided with a truck owned by the defendant White and driven by the defendant Phillips. On conflicting evidence the jury rendered a verdict in plaintiff’s favor. Only ■ questions of fact are presented. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Schenek and Foster, JJ.